CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price(1) Amount of Registration Fee(2) 4.850% PowerNotes® Due March 15, 2011 $36,852,000 $2,056.34 5.750% PowerNotes® Due March 15, 2013 $15,132,000 $844.37 6.750% PowerNotes® Due March 15, 2015 $20,745,000 $1,157.57 TOTAL $4,058.28 (1) Excludes accrued interest, if any. (2) Calculated in accordance with Rule 457(r) under the Securities Act of 1933. Caterpillar Financial Services Corporation PowerNotes®, with Maturities of 9 Months or More from Date of Issue Filed under Rule 424(b)(3), Registration Statement(s) No. 333-150218 Pricing Supplement Number 1158 Dated March 23, 2009 (to Prospectus dated April 11, 2008 and Prospectus Supplement dated April 11, 2008) Investors should read this pricing supplement in conjunction with the Prospectus and Prospectus Supplement. CUSIP Number Aggregate Principal Amount Selling Price(3) Gross Concession Net Proceeds Coupon Type Coupon Rate(4) Coupon Frequency Maturity Date 1st Coupon Date 1st Coupon Amount Survivor's Option Product Ranking Moody's Rating S & P Rating Yield(5) 14912HNW6 $36,852,000.00 100.000% 0.550% $36,649,314.00 FIXED 4.850% SEMI-ANNUAL 03/15/2011 09/15/2009 $22.77 YES Senior Unsecured Notes A2 A 4.850% Redemption Information: Non-Callable. Joint Lead Managers and Lead Agents: Incapital LLC, Banc of America Securities LLC Agents: Charles Schwab & Co., Inc., Citi, Edward D. Jones & Co., L.P., Fidelity Capital Markets a division of National Financial Services LLC, Merrill Lynch & Co., Morgan Stanley, UBS Investment Bank, Wachovia Securities CUSIP Number Aggregate Principal Amount Selling Price(3) Gross Concession Net Proceeds Coupon Type Coupon Rate(4) Coupon Frequency Maturity Date 1st Coupon Date 1st Coupon Amount Survivor's Option Product Ranking Moody's Rating S & P Rating Yield(5) 14912HNX4 $15,132,000.00 100.000% 0.950% $14,988,246.00 FIXED 5.750% SEMI-ANNUAL 03/15/2013 09/15/2009 $26.99 YES Senior Unsecured Notes A2 A 5.750% Redemption Information: Non-Callable. Joint Lead Managers and Lead Agents: Incapital LLC, Banc of America Securities LLC Agents: Charles Schwab & Co., Inc., Citi, Edward D. Jones & Co., L.P., Fidelity Capital Markets a division of National Financial Services LLC, Merrill Lynch & Co., Morgan Stanley, UBS Investment Bank, Wachovia Securities CUSIP Number Aggregate Principal Amount Selling Price(3) Gross Concession Net Proceeds Coupon Type Coupon Rate(4) Coupon Frequency Maturity Date 1st Coupon Date 1st Coupon Amount Survivor's Option Product Ranking Moody's Rating S & P Rating Yield(5) 14912HNY2 $20,745,000.00 100.000% 1.350% $20,464,942.50 FIXED 6.750% SEMI-ANNUAL 03/15/2015 09/15/2009 $31.69 YES Senior Unsecured Notes A2 A 6.750% Redemption Information: Callable at 100.000% on 03/15/2010 and every coupon date thereafter. Joint Lead Managers and Lead Agents: Incapital LLC, Banc of America Securities LLC Agents: Charles Schwab & Co., Inc., Citi, Edward D. Jones & Co., L.P., Fidelity Capital Markets a division of National Financial Services LLC, Merrill Lynch & Co., Morgan Stanley, UBS Investment Bank, Wachovia Securities Caterpillar Financial Services Corporation PowerNotes® will be subject to redemption at the option of Caterpillar Financial Services Corporation, in whole on the coupon date occurring any time on or after 03/15/2010 at a redemption price equal to 100% of the principal amount of the Caterpillar Financial Services Corporation PowerNotes®, plus accrued interest thereon, if any, upon at least 30 days' prior notice to the noteholder and the trustee, as described in the prospectus. Caterpillar Financial Services Corporation Offering Dates: March 16, 2009 through March 23, 2009 Trade Date: Monday, March 23, 2009 @12:00 PM ET Settlement Date: Thursday, March 26, 2009 Minimum Denomination/Increments: $1,000.00/$1,000.00 Initial trades settle flat and clear SDFS: DTC Book Entry only DTC number: 0235 via RBC Dain Rauscher Inc. (3) The interest rates on the PowerNotes® may be changed by Caterpillar Financial Services Corporation from time to time, but any such changes will not affect the interest rate on any PowerNotes® offered prior to the effective date of the change. (4) Expressed as a percentage of aggregate principal amount. Actual Price to Public may be less, and will be determined by prevailing market prices at the time of purchase as set forth in the confirmation sheet. (5) Yields are quoted on a semi-annual bond equivalent yield basis.
